         Case 1:13-cr-00360-AJN Document 399 Filed 03/26/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                                3/26/2021
 Gary Thomas,

                        Movant,
                                                                                19-cv-9756 (AJN)
                –v–
                                                                                 13-cr-0360 (AJN)
 United States of America,
                                                                                      ORDER
                        Respondent.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Mr. Thomas’s motion for leave to file a reply to the

Government’s most recent filing not to exceed five pages. In that motion, Mr. Thomas also

indicates that he has not yet received a copy of the Government’s filing (Dkt. No. 398). The

Court GRANTS Mr. Thomas’s request to file a further reply not exceeding five pages. Mr.

Thomas’s further reply shall be due April 23, 2021. Once the Court has received it, the Court

will consider the matter fully briefed and will accept no further briefing from either party.

       The Clerk of Court is respectfully directed to mail a copy of this Order and the

Government’s March 8, 2021 letter (Dkt. No. 397) to Mr. Thomas and to note the mailings on

the public docket.


       SO ORDERED.


Dated: March 26, 2021                       __________________________________
       New York, New York                            ALISON J. NATHAN
                                                   United States District Judge



                                                 1
